33 F.3d 59
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.NISSHIN TANKER CO. LTD., Plaintiff-Appellant,v.INKA MARITIME CORPORATION INC;  NSB NiederelbeSchiffahrtsgesellchaft MBH & Co. KG;  SenatorLinie GMBH & Co. KG;  Vessel M/V BrementSenator, et al., Defendants-Appellees.
Nos. 94-55020, 94-55297.
United States Court of Appeals, Ninth Circuit.
Argued and Aug. 15, 1994.

1
Before:  D.W. NELSON and NOONAN, Circuit Judges, and KING*, District Judge


2
ORDER**


3
As the district court did not abuse its discretion, the dismissal of the case on the grounds of forum non conveniens is AFFIRMED.



*
 Honorable Samuel P. King, Senior United States District Judge for the District of Hawaii, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3